Motion granted, without costs, so as to amend the second notice of appeal by striking out as surplusage that part which appeals from the judgment, and by striking out the words thereof “ denying plaintiff’s motion to vacate said judgment and for a new trial in this action,” and inserting instead thereof “.denying the plaintiff’s motion to vacate said judgment upon the.exceptions taken on the trial, as contrary to the evidence or contrary-to.the law, or in the alternative, modifying said judgment.” Present — Woodward, Jenks, Gaynor, Burr and Miller, JJ.